Citation Nr: 0906403	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-35 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from July 1968 
to February 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2007 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Des Moines, Iowa.  The 
Veteran had a hearing before the undersigned Board Member in 
January 2009.  A transcript of that hearing is contained in 
the record.  


FINDING OF FACT

The competent evidence of record demonstrates that the 
Veteran does not currently suffer from a hearing loss 
disability for VA compensation purposes.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in the Veteran's active 
duty service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  An October 2006 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a letter dated in October 2006 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the October 2006 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  The letter also contained notice 
pertaining to establishing a disability rating and effective 
date in accordance with Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The Board observes that the October 2006 letter was sent to 
the Veteran prior to the February 2007 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are private treatment records from 
Dubuque Internal Medicine.  The Veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding his claim.  Finally, the Veteran was 
afforded a VA examination with respect to the issue decided 
herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
Where a veteran who served for ninety days develops hearing 
loss of the sensorineural type to a degree of 10 percent or 
more within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection in this capacity requires a current disability, an 
in-service event(s) to which the disability could relate, and 
an established nexus between the two.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered disabling when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).

In Degmetich v. Brown, 104 F.3d 1328, 1332 (1997), the United 
States Court of Appeals for the Federal Circuit held that the 
existence of a current disability is a valid requirement for 
a claim of service connection.  See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, there 
is no competent evidence that the Veteran currently suffers 
from a hearing loss disability.  

The Veteran received a VA examination for purposes of this 
claim in February 2007.  There is no evidence in the record 
indicating the Veteran has received any other hearing tests 
since his separation exam was conducted nearly forty years 
ago.  At his February 2007 VA examination, the Veteran scored 
as follows:


500 Hz.
1,000 
Hz.
2,000 
Hz.
3,000 
Hz.
4,000 
Hz.
Right 
Ear
10*
10
20
15
20
Left Ear
5
10
15
20
35
*in Decibels

Further, the Veteran scored 96 percent and 94 percent 
respectively in his right and left ears on the Maryland CNC 
speech recognition test.

As demonstrated by the chart, the Veteran does not meet the 
criteria for hearing loss outlined in 38 C.F.R. § 3.385.  The 
Veteran did not score 40 decibels or greater at any of the 
applicable ranges, nor did he score 26 decibels or greater on 
at least three of the applicable ranges.  Finally, the 
Veteran did not score below 94 percent on the Maryland CNC 
test.  

The Board acknowledges the Veteran's statement that his 
hearing loss will worsen and that he will likely become 
service connected in the future.  However, while this may 
prove to be correct, the Veteran's current claim may not be 
based on allegations of future disability.  See Degmetich, 
104 F.3d at 1331.

In sum, given the evidence of record, the Board finds that 
the Veteran does not currently suffer from a hearing loss 
disability.  Should the Veteran find that his hearing has 
deteriorated to the point that it qualifies as a disability 
for VA compensation purposes, the Veteran is free to submit 
such evidence and have his application to reopen reconsidered 
at any time.  However, based on the current record, a 
preponderance of the evidence is against the Veteran's claim 
and service connection must be denied.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


